Citation Nr: 0011661	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of fractured 
skull with mild sensory loss to the lateral aspect of the 
left eye, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied an 
increased evaluation for the veteran's residuals, fractured 
skull, with mild sensory loss, lateral aspect, left eye 
(rated noncompensable under diagnostic code 8205).  The 
veteran submitted a notice of disagreement in October 1998, 
and the RO issued a statement of the case in November 1998.  
The veteran submitted a substantive appeal in December 1998.  
A hearing scheduled in December 1998 was canceled when the 
veteran failed to report.


REMAND

The veteran contends that he has developed sinusitis and 
chronic breathing problems due to a deviated septum, for 
which he should be entitled to a compensable rating as 
residuals of his injury in service.

The veteran's claim for a higher evaluation for residuals of 
fractured skull with mild sensory loss to the lateral aspect 
of the left eye is plausible, and therefore well grounded.  
However, having found that the veteran's claim is plausible 
does not end the Board's inquiry.  Rather, in this case, it 
places upon VA the duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

A review of the medical evidence shows that the veteran 
fractured "the floor of the left orbit and left maxillary 
antrum" in service while attempting to get away from 
exploding mortar shells.

A report of a VA neurologic examination in May 1998 
recommends that the veteran be examined by an ear, nose, and 
throat physician to determine whether the veteran's current 
respiratory problems are related to the fracture of the 
veteran's left maxillary sinus in service.  While records 
show that the veteran did undergo an ear, nose, and throat 
evaluation in June 1998 and that x-rays revealed sinusitis at 
that time, there is no opinion of record as to the 
relationship, if any, between the veteran's current 
respiratory problems and his service-connected disability.
Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition 
experienced in service VA should seek a medical opinion as to 
whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Moreover, recent medical evidence shows that the veteran has 
a "defect in the anterior wall of the left maxillary sinus 
from previous injury" and a deviated septum.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The June 1998 VA examination report 
should be returned to the examiner (or, 
if that examiner is unavailable, a 
suitable substitute) for an addendum 
(a) expressing an opinion as to whether 
it is at least as likely as not that a 
deviated septum and/or maxillary 
sinusitis diagnosed at that examination 
are the result of the veteran's injury in 
service or other incident of service.  In 
addition, the examiner should clarify the 
examination report by stating (b) whether 
it is at least as likely as not that any 
other respiratory problem is the result 
of the veteran's injury in service or 
other incident of service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
preparation of the addendum, and the 
examiner should acknowledge such review 
in the addendum.  If the examiner deems a 
further examination necessary, that 
should be accomplished.

2.  The RO should then review the 
veteran's claim for a higher evaluation 
for residuals of fractured skull with 
mild sensory loss to the lateral aspect 
of the left eye.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


